IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JAMES HERBERT, EXECUTOR OF THE           : No. 61 WAL 2016
ESTATE OF VINCENT W. GATTO, SR.,         :
DECEASED,                                :
                                         : Petition for Allowance of Appeal from
                 Petitioner              : the Order of the Superior Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
AMERICAN BILTRITE AND ITS DIVISION       :
AMTICO; AZROCK INDUSTRIES, INC.;         :
CERTAINTEED CORPORATION; DAVIS           :
FETCH CORPORATION OF                     :
PENNSYLVANIA; EGGERS                     :
INDUSTRIES; GEORGIA PACIFIC              :
CORPORATION; H.B.FULLER                  :
COMPANY; HAJOCA CORPORATION;             :
KAISER GYPSUM COMPANY, INC.;             :
UNION CARBIDE CORPORATION AND            :
ITS LINDE DIVISION; WEYERHAEUSER         :
COMPANY,                                 :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.